Title: To George Washington from Brigadier General George Clinton, 2 August 1776
From: Clinton, George
To: Washington, George



Dear Sir
Fort-Montgomery [N.Y.] 2d August 1776.

I take this Opportunity by my Brother (now on his Way to Newyork to settle some Affairs of his Regimt) to acknowledge the Receipt of your Excellency’s Favour of the 26th Ulto & of informing you of our present Situation & that of the Enemy—On Thursday last the Shipping & Tenders fell down to the Mouth of Croton’s River where they have since continued at Anchor near the East Shore—Since which they have made one Attempt to land on this Side the River with their Barge; but

were repulsed by our Militia—On Saturday last the 300 New England Militia left Peeks Kill &ca and returned Home without giving me the least Notice of it, tho I believe they had the Consent of the Committee of Congress who expected in the New Levies from West Chester & Dutchess Counties to supply their Place—They did not arive. The Shore of Course was unguarded & the very same Evening the Enemy came up the Rive⟨r⟩ on their Barge above Six Miles from where their Shipping lay went upwards of a Mile in the Country and took off a Yoke of Oxen a Steer a Cow & 10 Sheep from the Farm of one Baily a noted Tory who it is said is on Board the Phœnix and I suppose was their Guide On Receiving this Account I thought it my Duty to send a Part of our Men to protect that Shore until the New Levies in those Counties can be raised to relieve them, and have done so accordingly tho contrary to the Resolves of Provincial Congress which fixes their Stations on this Side the River; But Trust the Necessity of the Case will justify my Conduct in this; As to leave that Side without Protection woud in a great Degree render our Care on this useless & Idle—I have taken Possession of the Hill mentioned in my last and the proper Works are laid out there by Mr Machin which shall be executed with the greatest Dispatch & Oeconomy—The Fire Rafts are not yet compleated—The Difficulty in procuring the necessary Materials has occassioned much Delay: They are however in such forwardness as to be used to some Advantage should the Shipping attempt passing us. The Gentleman from Philadelphia to assist our Secret Committee was here Yesterday & is gone forward to Poughkeepsie. I think it not best to proceed on the Rafts till he returns here as he dont altogether approve the Method we have taken of fixing the Combustible Matter in them—The Mode directed by your Excellency for drawing the Artificer’s Pay &ca (with which I was entirely unacquainted) will prevent any future uneasiness on their Account and Answer better than Money here. I am with the highest Esteem Your Most Obedt Servt

Geo. Clinton

